              19-10926-tmd
Label Matrix for  local noticing Doc#59-5 Filed
                                              U.S.10/01/19     Entered 10/01/19 09:25:23 Arie
                                                   BANKRUPTCY COURT                       Appendix
                                                                                              Genger Service List
0542-1                                                        Pg   1 of
                                              903 SAN JACINTO, SUITE 322 1               19111 Collins Ave.
Case 19-10926-tmd                             AUSTIN, TX 78701-2450                      Apt. 706
Western District of Texas                                                                Sunny Isles, FL 33160-2379
Austin
Thu Aug 8 17:24:51 CDT 2019
Arie Genger                                   Eric Herschmann                            Eric Herschmann
c/o Deborah D. Williamson                     210 Lavaca St., Unit 1903                  c/o Raymond Battaglia
Dykema Gossett PLLC                           Austin, TX 78701-4582                      66 Granburg Circle
112 East Pecan St #1800                                                                  San Antonio TX 78218-3010
San Antonio, TX 78205-1521

(p)INTERNAL REVENUE SERVICE                          Kasowitz, Benson, Torres LLP                         Sagi Genger
CENTRALIZED INSOLVENCY OPERATIONS                    Attn: Daniel Benson, Esq.                            c/o John Dellaportas
PO BOX 7346                                          1633 Broadway, 21st Floor                            Emmt Marvin & Martin LLP
PHILADELPHIA PA 19101-7346                           New York, NY 10019-6708                              120 Broadway 32nd Fl
                                                                                                          New York NY 10271-3291

Sagi Genger                                          United States Trustee                                United States Trustee - AU12
c/o Sabrina Streusand                                903 San Jacinto, Ste. 230                            United States Trustee
Streusand Landon Ozburn & Lemmon LLP                 Austin, TX 78701-2450                                903 San Jacinto Blvd, Suite 230
1801 S Mopac Expwy #320                                                                                   Austin, TX 78701-2450
Austin TX 78746

Zeichner Ellman & Krause LLP                         Eric J. Taube                                        Orly Genger
1211 Avenue of the Americas                          Waller Lansden Dortch & Davis, LLP                   210 Lavaca St.
40th Floor                                           100 Congress Ave, Suite 1800                         Unit 1903
New York, NY 10036-6149                              Austin, TX 78701-4042                                Austin, TX 78701-4582


Ron Satija
P.O. Box 660208
Austin, TX 78766-7208




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             End of Label Matrix
P.O. Box 21126                                       Mailable recipients    15
Philadelphia, PA 19114                               Bypassed recipients     0
                                                     Total                  15
